DETAILED ACTION
Second Non-final
This second non-final rejection is made to apply a reference not previously applied and to address both claim 4’s that are present in the application.  
Claim Listing
There are two claim 4’s present in the application.  Applicant should renumber the claims.  For the purpose of the below rejection, the first claim 4 will be referred to as claim 4a and the second claim 4 will be referred to as claim 4b.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "said first connector end" and “said second connector end”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,717,188 to Green in view of US Patent 9,907,372 to Dotey and US Published Application 2014/0326774 to Coleman.
Regarding claim 1, Green discloses a customizable modular carrying device (Fig. 5) comprising: a first panel member (vertical panel supporting pockets on right of saddle bag in Fig. 5) having a front side (right side) and back side (left side), said first panel member having at least one compartment (24) configured for the storage of an item; wherein said back side having a first end (right end – Fig. 3)), a second end (left end – Fig. 3), a top end (top – Fig. 3) and a bottom end (bottom – Fig. 3), wherein a coupling feature (portion of 32 on the back side of panel); a flexible strap (30) comprising a first end and a second end and a length between said first end and said second end, wherein said first end and said second end comprise connectors (portion of 31/32 carried by 30) positioned proximate to said first end and said second end (Fig. 5); and wherein said flexible strap is configured for releasable attachment to said back side (via snap 32).  Green fails to disclose whether the panel is flexible.  However, Dotey discloses a panel with removable pockets that includes a flexible panel member (claim 1, line 7 – “flexible, hard material”).  It would have been obvious to one of ordinary skill to have used a flexible material for the panel member because doing so only involves a simple substitution of one known, equivalent panel member material for another to obtain predictable results.  Further, using flexible material only involves choosing from a finite number of predictable materials to use in a panel member.  Green fails to disclose the coupling feature extending between the first end and second end.  However, Coleman discloses an article carrier including a panel member (Fig. 1, side panel 
Regarding claim 2, Green discloses wherein said compartment (24) is an open pocket.
Regarding claim 3, Green discloses wherein said open pocket is positioned on said front side of said panel member (Figs. 3, 5).
Regarding claim 5, Green discloses wherein said front side has a plurality of compartments (Fig. 3, 5).
Regarding claim 6, Green discloses wherein said plurality of compartments are positioned on said front side of said panel member (Figs. 3, 5).
Regarding claim 7, the combination from claim 1 discloses wherein said coupling feature of said back side is a panel of hook and loop fasteners configured for the 
Regarding claim 8, the combination from claim 1 discloses wherein said flexible strap is removably attached to said back side through use of hook and loop fasteners (Coleman – Velcro connection).
Regarding claim 9, the combination from claim 1 discloses wherein said coupling feature of said back side is generally an elongate rectangular shape that spans the distance between said first end and said second end of said back side (Green Fig. 3 shows generally elongate rectangular backpanel; Coleman Fig. 1 shows the coupling feature being a hook/loop panel extending between the first and second ends (see claim 1)).
Regarding claim 10, the combination from claim 1 discloses a second panel member (Green Fig. 5 – panel on left end of strap 30), wherein said first panel member and said second panel member are removably attached via said flexible strap (Green Fig. 5; strap is connected to each panel via Velcro (Coleman)).
Regarding claim 11, the combination from claim 1 discloses wherein said first panel member and second panel member are removably attached via at least two of said flexible straps (Green Fig. 5; Col. 3, line 58 – Col. 4, line 6).
Claims 4a and 4b is/are rejected under 35 U.S.C. 103 as being unpatentable over Green Dotey and Coleman, further in view of US Published Application 2013/0327800 to Xu.


ALTERNATE REJECTION BASED ON GREEN
Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Dotey and Coleman.
Regarding claim 1, Green discloses a customizable modular carrying device (Fig. 5) comprising: a first panel member (vertical panel supporting pockets on right of saddle bag in Fig. 5) having a front side (right side) and back side (left side), said first panel member having at least one compartment (24) configured for the storage of an item; wherein said back side having a first end (right end – Fig. 3)), a second end (left end – Fig. 3), a top end (top – Fig. 3) and a bottom end (bottom – Fig. 3), wherein a coupling feature (portion of 32 on the back side of panel); a flexible strap (30) comprising a first end and a second end and a length between said first end and said second end, wherein said first end and said second end comprise connectors (portion of 31/32 carried by 30) positioned proximate to said first end and said second end (Fig. 5); and wherein said flexible strap is configured for releasable attachment to said back side (via 
Regarding claim 2, Green discloses wherein said compartment (24) is an open pocket.
Regarding claim 3, Green discloses wherein said open pocket is positioned on said front side of said panel member (Figs. 3, 5).
Regarding claim 5, Green discloses wherein said front side has a plurality of compartments (Fig. 3, 5).
Regarding claim 6, Green discloses wherein said plurality of compartments are positioned on said front side of said panel member (Figs. 3, 5).
Regarding claim 7, the combination from claim 1 discloses wherein said coupling feature of said back side is a panel of hook and loop fasteners configured for the removable attachment of said flexible strap, wherein said connectors of said flexible strap comprise corresponding hook and loop fasteners configured for attachment to said back side (Coleman – Velcro connection).

Regarding claim 9, the combination from claim 1 discloses wherein said coupling feature of said back side is generally an elongate rectangular shape that spans the distance between said first end and said second end of said back side (Green Fig. 3 shows generally elongate rectangular backpanel; Coleman Fig. 1 and Dotey Fig. 4a show the coupling feature being a hook/loop panel extending between the first and second ends (see claim 1)).
Regarding claim 10, the combination from claim 1 discloses a second panel member (Green Fig. 5 – panel on left end of strap 30), wherein said first panel member and said second panel member are removably attached via said flexible strap (Green Fig. 5; strap is connected to each panel via Velcro (Coleman)).
Regarding claim 11, the combination from claim 1 discloses wherein said first panel member and second panel member are removably attached via at least two of said flexible straps (Green Fig. 5; Col. 3, line 58 – Col. 4, line 6).
Claims 4a and 4b is/are rejected under 35 U.S.C. 103 as being unpatentable over Green Dotey and Coleman, further in view of US Published Application 2013/0327800 to Xu.
Regarding claims 4a and 4b, Green discloses compartments positioned on the front side of the panel member, but fails to disclose zippered compartments.  However, Xu discloses a panel with compartments that includes zippered compartments (17 – para. 0015).  It would have been obvious to one of ordinary skill to have used zippered .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green, Dotey and Coleman, further in view of US Patent 7,523,991 to Thompson.
Regarding claim 12, the combination from claim 1 fails to disclose the top and bottom of the back side corresponding to the ends of the connector on the strap.  However, Thompson discloses a carrier with a Velcro connection in which the Velcro extends across the entire distance of the corresponding other half of the Velcro connection (Fig. 2 – 64 extends completely across 46a).  It would have been obvious to one of ordinary skill to have made the connector on the straps extend from the top of the panel to the bottom of the panel (to match the Velcro panel) because doing so only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, increasing the size of the Velcro on the straps would provide a stronger connection between the straps and the panel.  
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered.
As to applicant’s argument that the Green/Dotey combination does not disclose the variable positioning of the straps and would amount to official notice (page 5+), see the new rejection based on Green, Dotey and Coleman.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.